Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-9, 13-20, 22-23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 17, 25, and their dependents, Rosenblum (US 2015/0327661, previously cited) is the closest prior art of record. Rosenblum teaches a similar label degrading device including a cylindrical collar with a plurality of teeth extending radially inwardly, a longitudinal slot, and a key formed on the collar. However, the key and teeth of Rosenblum are not in the newly claimed locations. Specifically, the key of Rosenblum is not extending radially inwardly from the inner surface of the bottom portion of the circumferential wall with no teeth on the bottom portion of the circumferential wall of said collar. The key of Rosenblum is in the center of the circumferential wall and the teeth extend through the entire height of the circumferential wall including the bottom portion. Since the key of Rosenblum is provided specifically to diametrically oppose the teeth to facilitate pressing of the teeth against the label ([0031]), modifying the device of Rosenblum to have the key and teeth in the claimed locations would destroy the intended purpose of Rosenblum. Therefore, it would not have been obvious for a person having ordinary skill in the art to have the key extending from the bottom portion of the circumferential wall while having no teeth present on the bottom portion of the circumferential wall as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723